___________

                              No. 94-2739
                              ___________

Clinton Harris,                    *
                                   *
          Appellant,               *
                                   *    Appeal from the United States
     v.                            *    District Court for the
                                   *    Western District of Arkansas.
Ashley County Sheriff's            *          [UNPUBLISHED]
Department,                        *
                                   *
          Appellee.                *
                              ___________

                    Submitted:   January 5, 1996

                        Filed: January 10, 1996
                             ___________

Before WOLLMAN, MAGILL, and HANSEN, Circuit Judges.
                           ___________


PER CURIAM.


     Clinton Harris appeals the district court's1 decision after a
bench trial in his action under 42 U.S.C. § 2000e et seq. Having
carefully reviewed the record and the parties' briefs, we conclude
that no error of law or fact appears and that an opinion would lack
precedential value. Accordingly, we affirm. See 8th Cir. R. 47B.


     A true copy.


          Attest:


                  CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




     1
      The Honorable Harry F. Barnes, United States District Judge
for the Western District of Arkansas.